                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION


 RICO PAUL,                                       )
                                                  )
                Plaintiff,                        )
                                                  )
        v.                                        )             No. 4:18-cv-02057-AGF
                                                  )
 TRAVIS PACHECO, et al.,                          )
                                                  )
                Defendants.                       )


                                MEMORANDUM AND ORDER

       This matter is before the Court on the motion (ECF No. 29) for sanctions filed by

Plaintiff Rico Paul, pro se, on July 10, 2019. In that motion, Plaintiff seeks sanctions against

Defendant for Defendant’s failure to comply with the Court’s Order (ECF No. 23) to respond to

Plaintiff’s previously-filed motion to compel by June 25, 2019. Although Defendant indeed

failed to comply with the Court’s Order and failed to respond to Plaintiff’s motion to compel, the

Court nevertheless denied Plaintiff’s motion to compel on June 1, 2019. The Court granted

Plaintiff’s motion for appointment of counsel that day, and the Court ordered that Plaintiff could

seek the discovery at issue through appointed counsel. ECF No. 27.

       On July 10, 2019, the Clerk of Court notified attorney Jeffrey Heater that he is appointed

to serve as pro bono counsel on behalf of Plaintiff. ECF No. 28. In light of the appointment of

counsel, the Court will deny Plaintiff’s pro se motion for sanctions. Plaintiff may seek relevant

discovery through appointed counsel and in accordance with the Federal Rules of Civil

Procedure.

       Accordingly,
       IT IS HEREBY ORDERED that Plaintiff’s motion for sanctions is DENIED. ECF No.

29.



                                          ________________________________
                                          AUDREY G. FLEISSIG
                                          UNITED STATES DISTRICT JUDGE

Dated this 12th day of July, 2019.




                                        -2-
